DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 16, 2020.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claims 1, 11, and 18 are directed to  method claims.  Therefore, claims 1, 11, and 18 are within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:

A method comprising: 
determining, by a computing device and using first sensors of a first vehicle, 
one or more first performance metrics indicating performance of the first vehicle when driven by a user; 
determining, by the computing device and using second sensors of a second vehicle, 
one or more second performance metrics indicating performance of the second vehicle when driven by the user; 
comparing the first vehicle and the second vehicle to determine a vehicle difference between the first vehicle and the second vehicle; 
comparing the one or more first performance metrics and the one or more second performance metrics to determine a behavioral difference of the user when driving the first vehicle as compared to the second vehicle; 
determining, based on the behavioral difference, based on the vehicle difference, and using a machine learning model, 
one or more third performance metrics which predict performance of a third vehicle, different from the first vehicle and the second vehicle, when driven by the user, 
wherein the machine learning model is trained using a first set of example performance metrics corresponding to safe driving and a second set of performance metrics corresponding to unsafe driving; and 
based on determining, based on the one or more third performance metrics, 
whether to provide the user access to the third vehicle: 
generating a notification indicating whether to provide the user access to the third vehicle; and 
transmitting the notification.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining…” in the context of this claim encompasses a person (driver or passenger) observing and acquiring data and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method comprising: 
determining, by a computing device and using first sensors of a first vehicle, 
one or more first performance metrics indicating performance of the first vehicle when driven by a user; 
determining, by the computing device and using second sensors of a second vehicle, 
one or more second performance metrics indicating performance of the second vehicle when driven by the user; 
comparing the first vehicle and the second vehicle to determine a vehicle difference between the first vehicle and the second vehicle; 
comparing the one or more first performance metrics and the one or more second performance metrics to determine a behavioral difference of the user when driving the first vehicle as compared to the second vehicle; 
determining, based on the behavioral difference, based on the vehicle difference, and using a machine learning model, 
one or more third performance metrics which predict performance of a third vehicle, different from the first vehicle and the second vehicle, when driven by the user, 
wherein the machine learning model is trained using a first set of example performance metrics corresponding to safe driving and a second set of performance metrics corresponding to unsafe driving; and 
based on determining, based on the one or more third performance metrics, 
whether to provide the user access to the third vehicle: 
generating a notification indicating whether to provide the user access to the third vehicle; and 
transmitting the notification.
For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “determining… one or more… performance metrics…,” “comparing… one or more… performance metrics…,” “determining... based on the vehicle difference, and using a machine learning model,” and “generating… and transmitting the notification,” the Examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the determining steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the comparing (evaluating step)), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The generating and transmitting a notification of the access (displaying results) step on the driver display console is also recited at a high level of generality (i.e. as a general means of displaying the result of comparing one or more performance metrics from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the computing device (the “vehicle controller”) merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “determining… one or more… performance metrics…,” “comparing… one or more… performance metrics…,” “determining... based on the vehicle difference, and using a machine learning model,” and “generating… and transmitting the notification,” the Examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “determining… one or more… performance metrics…,” “comparing… one or more… performance metrics…,” “determining... based on the vehicle difference, and using a machine learning model,” and “generating… and transmitting the notification,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “generating a notification… and transmitting a notification (displaying)…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 2 – 10, and 12 – 17, and 19 - 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2 – 10, and 12 – 17, and 19 - 20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 11, and 18.
Therefore, claims 1 – 20 are ineligible under 35 USC §101.

Allowable Subject Matter
Claims 2 – 10, and 12 – 17, and 19 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection of the claims under 35 USC 101.
In particular, the prior art appears to be silent in determining, based on the behavioral difference, based on the vehicle difference, and using a machine learning model, 
one or more third performance metrics which predict performance of a third vehicle, different from the first vehicle and the second vehicle, when driven by the user, 
wherein the machine learning model is trained using a first set of example performance metrics corresponding to safe driving and a second set of performance metrics corresponding to unsafe driving; and 
based on determining, based on the one or more third performance metrics, 
whether to provide the user access to the third vehicle: 
generating a notification indicating whether to provide the user access to the third vehicle; and 
transmitting the notification.  Emphasis added.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661